COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00155-CR


Anthony Robert Safian                     §    From 396th District Court

                                          §    of Tarrant County (1386101D)

v.                                        §    March 3, 2016

                                          §    Opinion by Chief Justice Livingston

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

Anthony Robert Safian’s conviction for a state jail felony. It is ordered that the

judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston